Citation Nr: 9909656	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-20 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a thyroid 
condition, claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the VA RO 
which denied service connection for PTSD and for a thyroid 
condition (claimed as due to Agent Orange exposure).  The 
present Board decision addresses the issue of service 
connection for a thyroid condition; the issue of service 
connection for PTSD will be addressed in the remand portion 
which follows the decision.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a thyroid 
condition, claimed as secondary to Agent Orange exposure.  


CONCLUSION OF LAW

The veteran's claim for service connection for a thyroid 
condition, alleged to be due to Agent Orange exposure, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from April 1969 
to November 1970.  Service personnel records show that he had 
a tour of duty in Vietnam.  Service medical records are 
negative for a thyroid disorder.  

Medical records from Memorial Medical Center show that the 
veteran was admitted in November 1983 for evaluation of a 
possible thyroid disorder which was recently noted on an 
outpatient basis.  The veteran related that he had been 
having various symptoms for about the past 9 months and had 
near syncopal episodes and weight loss for 3 months.  On 
evaluation in the hospital he was noted to have Graves' 
hyperthyroidism.  He was treated with medication and released 
several days later. The final diagnosis was Graves' disease.

Private medical records from 1993 refer to renal stones.  
Medical records from 1994 show that the veteran underwent 
treatment for neck and back problems following a May 1994 
motor vehicle accident.  Private medical records dated in 
1995 reveal that he received treatment for renal stones and 
sexual dysfunction.  The records contain no mention of the 
1983 diagnosis of Graves' disease.  

In June 1996, the veteran filed his initial claim for service 
connection for a thyroid condition, and in various statements 
he alleged that such was due to Agent Orange exposure.  

During a November 1997 RO hearing, the veteran testified that 
he thought he began treatment for a thyroid condition in 
1972.  He indicated that he was hospitalized and treated with 
medication after his thyroid condition resulted in 
significant weight loss.  He said he continued to take 
medication for a thyroid problem.  He stated that a physician 
told him that his thyroid condition might be partially 
related to his service in Vietnam.  (The veteran did not give 
the doctor's name, nor did he identify the source of any 
treatment prior to 1983.)

VA treatment records from 1998 primarily refer to psychiatric 
problems.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including endocrinopathies, which become manifest 
to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e); McCartt v. West, 12 Vet.App. 164 (1999).

The veteran claims service connection for a thyroid condition 
which he contends is secondary to Agent Orange exposure.  His 
claim presents the threshold question of whether he has met 
his initial burden of submitting evidence to show that his 
claim is well grounded, meaning plausible.  If he has not 
presented evidence that his claim is well grounded, there is 
no further duty on the part of the VA to assist him with his 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Service medical records are negative for a thyroid disorder.  
The veteran was diagnosed with Graves' disease 
(hyperthyroidism) in 1983, many years after service ended in 
1970 and many years beyond the 1-year presumptive period 
after service.  At his RO hearing he vaguely stated he 
thought he began treatment for thyroid problems in 1972, but 
there is no evidence of this and the treatment records from 
1983 give a history of symptoms developing within the 
preceding year.  The claims file contains no medical evidence 
which links a current thyroid condition to events of the 
veteran's service, including Agent Orange exposure.  Although 
the veteran served in Vietnam, his thyroid condition is not 
one of the listed diseases for which service connection might 
be established on a presumptive basis due to herbicide 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 
3.309(e). 

Since the legal authority on presumptive service connection 
for Agent Orange diseases is of no benefit to the veteran in 
establishing service connection, in order for his claim to be 
well grounded he would have to submit competent evidence of 
actual Agent Orange exposure in service and competent medical 
evidence of causality to link his thyroid condition to Agent 
Orange exposure or other incidents of service.  McCartt, 
supra; Darby v. Brown, 10 Vet. App. 243 (1997); Caluza, 
supra.  The veteran has presented no evidence of actual Agent 
Orange exposure in service.  Even if he had, he has submitted 
no medical evidence to link his thyroid condition to Agent 
Orange exposure or other incidents of service.  He has made 
statements alleging that his thyroid condition was caused by 
Agent Orange exposure, but such statements do not constitute 
competent medical evidence of causality, since laymen have no 
competence to give a medical opinion on the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  At his RO hearing the veteran made a vague 
allegation that an unidentified doctor told him his thyroid 
condition might be partly due to Agent Orange.  Such a 
second-hand lay account, of what a doctor purportedly said, 
is not competent medical evidence of causality for a well-
grounded claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In the absence of competent medical evidence of causality, as 
discussed above, the veteran's claim for service connection 
for a thyroid condition, claimed as secondary to Agent Orange 
exposure, is implausible and must be denied as not well 
grounded.  


ORDER

Service connection for a thyroid condition, claimed as 
secondary to Agent Orange exposure, is denied.  


REMAND

The veteran's claim for service connection for PTSD is well 
grounded, and the file shows there is a further VA duty to 
assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159; Gaines v. 
West, 11 Vet.App. 353 (1998).  

During the veteran's 1969-1970 service in Vietnam, he was 
awarded various service decorations, but no medals evincing 
combat.  His military occupational specialty was combat 
engineer.  In a September 1996 PTSD questionnaire, the 
veteran claimed service stressors such as when he fired an M-
16 rifle in the field for five to six hours over a ten day 
period and saw many men in his company killed.  Though he was 
unable to recall the exact dates for the events, he was able 
to identify the name of a casualty of one of the events.  In 
a June 1997 letter, the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) documented that the 
soldier identified by the veteran was killed in action in 
1970.  

On VA psychiatric examination in July 1997, the veteran and 
his wife stated that he had only minor psychiatric problems 
before a motor vehicle accident in May 1994.  He reported 
that he experienced hallucinations and paranoia beginning in 
June 1994.  The examiner noted that the veteran was 
previously seen by a psychiatrist who diagnosed organic 
mental disorder.  The examiner felt that the veteran's 
psychiatric difficulties were due to the head injury 
following the automobile accident and not from PTSD.  The 
examiner noted that his memory problems were also due to the 
motor vehicle accident.  The diagnosis was organic brain 
syndrome, status post motor vehicle accident.  

When the RO last reviewed the claim, in November 1997 (after 
the RO hearing), the claims file contained no medical record 
showing a diagnosis of PTSD.  A clear diagnosis of PTSD is 
one of the requirements for service connection.  38 C.F.R. 
§ 3.304(f).  After the RO sent the case to the Board in 
August 1998, numerous VA psychiatric records from 1998 were 
submitted (either to the RO or directly to the Board).  Some 
of these records include a diagnostic impression of PTSD (as 
well as other conditions such as a possible psychosis).  The 
veteran has not waived RO consideration of some of these 
records, and in the judgment of the Board all of the 
additional medical records should initially be reviewed by 
the RO.  38 C.F.R. § 20.1304.

According to some of the additional 1998 records, the veteran 
reported that he had been awarded Supplemental Security 
Income (SSI) benefits by the Social Security Administration 
(SSA) because of "nerves" (although at other times he said 
he was getting such benefits due to neck and back problems).  
In the judgment of the Board, SSA records and any additional 
recent psychiatric treatment records should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).    

The Board finds that the veteran should be afforded a 
comprehensive examination by a board of psychiatrists to 
reconcile the conflicting diagnoses of record, and to 
establish whether he has a clear (unequivocal) diagnosis of 
PTSD under the criteria of DSM-IV.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Therefore, this issue is REMANDED to the RO for the following 
development:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment or 
examination for any psychiatric disorder 
from 1998 to the present.  The RO should 
then contact the sources and obtain 
copies of the related medical records, 
which are not already on file, following 
the procedures of 38 C.F.R. § 3.159.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits (reportedly 
SSI), as well as a copy of the SSA 
decision awarding such benefits.

3.  Following completion of the above 
development, the veteran should be 
afforded a psychiatric evaluation by a 
board of at least two psychiatrists to 
determine the existence and etiology of 
PTSD.  The claims folder must be provided 
to and reviewed by the examiners.  PTSD 
should be diagnosed or ruled out in 
accordance with the standards of DSM-IV.  
If PTSD is diagnosed, the doctors should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and should fully explain why 
the stressors are considered sufficient 
under the standards of DSM-IV.  

4.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


